Citation Nr: 0803776	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-37 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and N.Z.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from August 1946 to 
August 1948, December 1948 to May 1952 and from September 
1953 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The veteran testified before the undersigned 
Judge at the RO in September 2007.  A copy of the transcript 
is included in the record. 


FINDING OF FACT

The veteran's PTSD has been manifested by occupational and 
social impairment with deficiencies in most areas, but not by 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, but 
not more, have been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated September 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

As the Board finds that an increased evaluation is warranted, 
the RO will address any effective dates to be assigned. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2007) (harmless error).

Analysis

By way of background, official service records reflect that 
the veteran served in Korea and received a Combat 
Infantryman's Badge and three Bronze Service Stars.  The 
veteran is currently assigned a 50 percent disability 
evaluation.  In July 2005, the veteran filed a claim for 
increased evaluation.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO assigned a 50 percent disability evaluation for PTSD 
under DC 9411.  A 50 percent evaluation under DC 9411 is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A physician's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41-50 denote serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

VA examination in September 2005 indicated that the veteran's 
symptoms primarily consist of marked sleep disturbance with 
nightmares and occasional intrusive memories, hyperactivity, 
especially to loud noises, and some anhedonia with episodes 
of sadness.  The veteran also endorsed some mild distress at 
war-related stimuli.  A tendency towards social isolation 
persists, though the veteran stated that this is part of his 
character style.  According to the examiner, there was no 
indication that the veteran's symptoms have changed since his 
last VA examination performed in 2003.  

Examination revealed no signs or symptoms of psychosis.  His 
mood was assessed as normothymic, with no homicidal or 
suicidal ideation.  There was no evidence of behavioral or 
impulse dyscontrol.  No significant cognitive impairments 
were noted.  Affect was wide ranging and well modulated.  A 
GAF score of 60 was given.  The examiner indicated that the 
veteran continued to suffer from sleep disturbance with 
nightmares and intrusive memories.  There was no indication 
that his symptoms became worse over the prior two years.  
There was no indication of a significant decline in 
functional status due to psychiatric or psychological 
conditions.  

VA examination in August 2006 indicated that the veteran 
reported similar symptoms as described in the September 2005 
VA examination.  The veteran's wife reported that she had 
moved out of the bedroom as the veteran was extremely 
restless in his sleep, that he frequently screams in his 
sleep, and that he was punching her in his sleep.  She also 
reported that he sometimes punches holes in the wall during 
his sleep.  The veteran's wife reported instances of 
irritability which causes him to yell at her at various 
times.  She has reported that her friends stop coming to the 
house because they do not like watching him behave like that 
towards her, although she denied any violence in their 
relationship.  

Examination revealed that the veteran appeared casually 
dressed and well groomed.  He was generally pleasant and 
cooperative throughout the examination.  Speech was somewhat 
quiet and slightly slurred at times.  He sometimes repeated 
phrases during the examination.  He rarely volunteered 
information during the examination as his wife tended to 
speak often during the examination, though some cognitive 
decline may be affecting his minimal communications.  The 
veteran's mood was dysphoric.  His affect was somewhat 
constricted though there was evidence of range with period of 
levity, as well as tearfulness at times.  The veteran denied 
suicidal and homicidal ideation.  His thought process was 
generally logical and goal-directed.  No perceptual 
disturbance was noted.  His insight and judgment was fair.  A 
GAF score of 50 was assigned.  

The examiner commented that the veteran presented chronic 
PTSD symptoms with particular difficulties with symptoms 
which appear quite severe in the realm of re-experiencing his 
military traumas.  The veteran also displayed significant 
avoidant behaviors, though it was difficult to determine the 
impact of his condition upon his general avolition and upon 
his lack of communication with his wife and others.  The 
veteran's difficulties with his sleep persist, and his 
restlessness in his sleep was causing more significant 
problems in his marriage, as well.  The veteran's symptoms 
clearly caused considerable distress in his marriage and have 
affected his level of function quite a bit.  

A statement from N.Z., a Licensed Clinical Social Worker, in 
June 2006 indicated that the veteran has been a patient of 
West Haven VAMC PTSD clinic for over eight years.  N.Z. 
stated that the veteran suffers from severe and chronic PTSD.  
His symptoms include re-experiencing past traumas on a daily 
basis via recurrent and distressing intrusive thoughts, 
occasional flashbacks and disassociative episodes.  He also 
experiences pervasive numbing and persistent avoidance of 
reminders of the trauma, and hyperarousal symptoms.  The 
veteran has struggled with depressive symptoms.  N.Z. 
reported similar symptoms in a September 2007 statement and 
added that he becomes tearful with feelings of unresolved 
grief, as well as survivor's guilt.  

In testimony before the undersigned, N.Z. indicated that the 
veteran's affect can be quiet flat.  He has a very hard time 
connecting with people.  He has not seen his son for many 
years.  He is very suspicious and distrustful of other 
people.  (T. 5).  The veteran testified that his primary 
symptom is flashbacks and memories of the war.  (T. 16).  The 
veteran's wife attested that his short temper is his primary 
symptom.  (T. 17). 

Upon review, the Board finds that the criteria for a 70 
percent rating for the veteran's PTSD have been met.  His 
symptoms, particularly his intrusive thoughts of wartime 
memories, avoidance of others, hypervigilant state, and 
impaired impulse control have resulted in serious 
occupational and social impairment with deficiencies in most 
areas such as work, judgment, thinking, and mood.  Statements 
from N.Z. and the most recent VA examiner indicate that these 
symptoms are quite severe

The veteran's GAF scores also support a 70 percent rating.  
The veteran's assigned GAF scores range from 50 to 60, which 
is defined as moderate to serious symptoms or any moderate to 
serious impairment in social, occupational, or school 
functioning.  Resolving doubt in the veteran's favor, a 70 
percent rating is warranted under DC 9411.  38 C.F.R. § 4.130 
(2007).

Total occupational and social impairment is not shown.  The 
evidence has not revealed findings of gross impairment in 
thought processes or communication; delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives or own 
name.  In fact, the evidence, specifically the VA examination 
reports, indicates that the veteran has been fully alert with 
logical thought process, fully oriented, and possessing 
intact memory.  He also maintains a relationship with his 
wife.  His GAF scores also reflect moderate to serious, but 
not a total social and industrial impairment.  Therefore, a 
rating of 70 percent, but not more, for PTSD is warranted.










ORDER

A disability rating of 70 percent for PTSD, but not more, is 
granted, subject to the regulations governing the award of 
monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


